Case 11S Ov O8S4-GRD Docuirreant4 Filed CH2E/20 Page 1 of 1

CLIFTON BUDD & DEMAR Ps LLP

ATTORNEYS AT LAW

  

 

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR
NEW YORK, NY 10118

IAN-PAUL A. POULOS
ASSOCIATE
E-MAIL: IAPOULOS@CBDM.COM

May 26, 2020

VIA ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310 . “
New York, New York 10007 Dated: _ {UUN 0.1 2020

Re: = Recarte et al v. Twenty-Three-One-Nought-W, LLC et al
1:18-cv-08534-GBD
Request to Adjourn Conference

Dear Judge Daniels:

This firm represents the Defendants in the above-referenced action. Pursuant to
Paragraph II(C) of Your Honor’s Individual Practices, Defendants write on behalf of all parties to
provide a status report and request that the status conference currently scheduled for Tuesday, June
2, 2020, be adjourned for 35 days until Tuesday, July 7, 2020, or another time that is convenient
for the Court.

The parties have been working amicably to complete discovery. Party depositions have
been completed. There are no disputes requiring judicial intervention at this time. Because this is
a wage case where plaintiff's hours worked are vigorously disputed by the parties, the parties
anticipate that several non-party depositions will be necessary. These depositions could not be
scheduled due to the difficulties caused by the global COVID-19 pandemic, which is the reason
for this 35-day adjournment request. No other scheduled datcs will be affected by an adjournment.

 

Thank you for Your Honor’s consideration.

Respectfully submitted,

CLIFTON BUDD & DeMARIA, LLP |
Attorneys for the Defendants :

Arthur J. Robb
Ian-Paul A. Poulos

 

 

cc: All Counsel of Record
